
	

113 HR 343 IH: To amend title 10, United States Code, to ensure that every military chaplain has the prerogative to close a prayer outside of a religious service according to the dictates of the chaplain’s own conscience.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  every military chaplain has the prerogative to close a prayer outside of a
		  religious service according to the dictates of the chaplain’s own
		  conscience.
	
	
		1.Protection of the religious
			 freedom of military chaplains to close a prayer outside of a religious service
			 according to the dictates of the chaplain’s conscience
			(a)United States
			 ArmySection 3547 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)If called upon to lead a prayer outside of
				a religious service, a chaplain shall have the prerogative to close the prayer
				according to the dictates of the chaplain’s own
				conscience.
					.
			(b)United States
			 Military AcademySection 4337 of such title is amended—
				(1)by inserting
			 (a) before There; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)If called upon to lead a prayer outside of
				a religious service, the Chaplain shall have the prerogative to close the
				prayer according to the dictates of the Chaplain’s
				conscience.
						.
				(c)United States
			 Navy and Marine CorpsSection
			 6031 of such title is amended by adding at the end the following new
			 subsection:
				
					(d)If called upon to lead a prayer outside of
				a religious service, a chaplain shall have the prerogative to close the prayer
				according to the dictates of the chaplain’s own
				conscience.
					.
			(d)United States
			 Air ForceSection 8547 of
			 such title is amended by adding at the end the following new subsection:
				
					(c)If called upon to lead a prayer outside of
				a religious service, a chaplain shall have the prerogative to close the prayer
				according to the dictates of the chaplain’s own
				conscience.
					.
			(e)United States
			 Air Force AcademySection
			 9337 of such title is amended—
				(1)by inserting
			 (a) before There; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)If called upon to lead a prayer outside of
				a religious service, the Chaplain shall have the prerogative to close the
				prayer according to the dictates of the Chaplain’s
				conscience.
						.
				
